DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2002/0138143 (Grooms) in view of U.S. Patent Application Publication No. 2006/0100705 (Puno).
Regarding claim 1, Grooms discloses a spinal fusion implant (100) configured to be positioned in an interbody space between a first vertebra and a second vertebra, comprising:  a proximal wall (106); a distal wall (107); an anterior wall (see marked-up Fig. 1A below); and a posterior wall (105); a plurality of upper ridges (120/121) on an upper surface of the anterior wall and an upper surface of the posterior wall (see Figs. 1A, 1C, and 1D), each ridge running continuously across a width of the upper surface of the anterior wall and continuously across a width of the upper surface of the posterior wall, respectively (see Figs. 1A, 1C, and 1D); and a plurality of lower ridges (120/121) on the lower surface of the anterior wall and a lower surface of the posterior wall (see Figs. 1A, 1C, and 1D), each ridge running continuously across a width of the lower surface of the anterior wall and continuously across a width of the lower surface of the posterior wall, respectively (see Figs. 1A, 1C, and 1D), wherein the plurality of upper ridges and the plurality of lower ridges are configured to resist proximal movement when engaged in the interbody space (ridges 120/121 are configured to bite into adjacent vertebrae, thus resisting movement of the implant in any direction, see paragraph [0034]), wherein the anterior wall has a first length and is configured to face an anatomically anterior aspect of the interbody space while the implant is positioned in the interbody space (see Figs. 1A and 1C; anterior wall may face an anatomically anterior aspect of the interbody space); wherein the posterior wall has a second length and is configured to face an anatomically posterior aspect of the interbody space while the implant is positioned in the interbody space (see Figs. 1A and 1C; posterior wall 105 may face an anatomically anterior aspect of the interbody space); wherein the anterior wall meets the distal wall at a first corner having a first corner radius (see below) of curvature (R3; see Table 1 and Figs. 1A and 12A) and meets the proximal wall at a second corner (see below) having a second corner radius of curvature (R3; see Table 1 and Figs. 1A and 12A); wherein the posterior wall meets the distal wall at a third corner (see below) having a third corner radius of curvature (R2; see Table 1 and Figs. 1A and 12A) and meets the proximal wall at a fourth corner (see below) having a fourth corner radius of curvature (R2; see Table 1 and Figs. 1A and 12A); and wherein the first corner radius of curvature and the second corner radius of curvature are greater than the third corner radius of curvature and the fourth corner radius of curvature (R3 > R2; see Table 1 and Figs. 1A and 12A) such that the second length is greater than the first length (see below; length of wall 105 > length of wall of anterior-most portion of 108). 

    PNG
    media_image1.png
    522
    594
    media_image1.png
    Greyscale

Grooms fails to disclose each ridge running in a direction perpendicular to the anterior and posterior walls.  However, Puno discloses an intervertebral spacer (10) including an anterior wall (14) and a posterior wall (13), wherein upper and lower surfaces of the anterior and posterior walls include ridges (set of teeth 40 along column C or L, see Fig. 2 and paragraph [0029]) running in a direction perpendicular to the anterior and posterior walls (see Fig. 2 and paragraph [0029]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the ridges of Grooms to be perpendicular to the anterior and posterior walls as suggested by Puno in order to organize the ridges in a pattern optimized to facilitate limiting movement of the spacer once it has been inserted into an intervertebral disc space (see Puno, Abstract and paragraphs [0005], and [0029]).  Additionally, the ridges/teeth of Grooms and Puno bite into adjacent vertebrae to resist any movement, including proximal movement, of the implant once it has been inserted into the intervertebral disc space (see Grooms paragraph [0034] and Puno, Abstract).  Additionally, Puno suggests the teeth 30 may be oriented depending on the insertion approach to provide greater resistance to movement in a particular direction (see paragraph [0026]), and it would be obvious to orient the ridges of Grooms in a proximal direction if the surgeon desires to insert the implant using a proximal approach (i.e., the proximal wall faces the user as the implant is inserted into the intervertebral disc space).   
Regarding claim 2, Grooms discloses further including an implant upper surface (110) comprising upper surfaces of the proximal wall, the distal wall, the anterior wall and the posterior wall, and an implant lower surface (111) comprising lower surfaces of the proximal wall, distal wall, anterior wall and posterior wall.
Regarding claim 3, Grooms discloses further including a fusion aperture (104) extending through an entire height of the implant extending from the implant upper surface to the implant lower surface to permit bone growth therethrough when the implant is positioned in the interbody space (see Abstract).
Regarding claim 4, Grooms discloses wherein the implant upper surface includes teeth or spikes (120/121, see paragraph [0034]) configured to be in contact with the first vertebra when the implant is positioned in the interbody space.
Regarding claim 18, Grooms discloses wherein the first corner radius of curvature and the second corner radius of curvature are the same (both radii are equal to R3; see Table 1 and Figs. 1A and 12A).
Regarding claim 19, Grooms fails to disclose wherein the first corner radius of curvature and the second corner radius of curvature are four times greater than the third corner radius of curvature and the fourth corner radius of curvature.  However, Grooms does disclose the first and second corner radii being several multiples of the third and fourth corner radii (R3 > R2; see Table 1 and Figs. 1A and 12A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the relative size of the radii in order to provide a desired shape and size to the implant (see paragraph [0027] and claim 54), and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Grooms fails to disclose wherein the first corner radius of curvature and the second corner radius of curvature are approximately 1/4 inch and the third corner radius of curvature and the fourth corner radius of curvature are approximately 1/16 inch.  However, Grooms does disclose the first and second corner radii being several multiples of the third and fourth corner radii (R3 > R2; see Table 1 and Figs. 1A and 12A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the relative size of the radii in order to provide a desired shape and size to the implant (see paragraph [0027] and claim 54), and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno, and further in view of U.S. Patent Application Publication No. 2004/0127990 (Bartish).
Regarding claims 5 and 7, Grooms fails to disclose further including at least a first visualization aperture in communication with the fusion aperture.  However, Bartish discloses a spinal implant (1) that includes four visualization apertures (13/23) in each of anterior and posterior walls (11/21) (see Figs. 1A and 1E), the apertures being in communication with a fusion aperture (175 or 195).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Grooms in view of Puno to include apertures as suggested by Bartish in order to promote bone fusion through the implant to facilitate attachment of the implant to adjacent vertebrae.  
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno and Bartish, and further in view of U.S. Patent Application Publication No. 2002/0120334 (Crozet).
Regarding claim 8, Bartish fails to disclose the apertures each having an oblong shape.  However, Crozet discloses a spinal implant (10) with apertures (106/107) in walls to promote bone fusion, wherein the apertures have an oblong shape (see paragraph [0193]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to make the apertures of Grooms in view of Puno and Bartish be oblong as suggested by Crozet as Crozet suggests such a shape is suitable for defining a bone fusion aperture.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).    
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno, and further in view of U.S. Patent Application Publication No. 2003/0139813 (Messerli) in view of U.S. Patent Application Publication No. 2004/0122518 (Rhoda).
Regarding claim 9, Grooms fails to disclose further comprising a first radiopaque marker situated in the anterior wall along a medial plane of the implant and a second radiopaque marker situated in the posterior wall along the medial plane of the implant.  However, Messerli discloses a spinal implant (22) that includes a radiopaque marker (77) situated in an anterior wall (24) along a medial plane of the implant (see Fig. 16C).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the implant of Grooms in view of Puno to include a radiopaque marker as suggested by Messerli in order to aid in positioning and monitoring the position of the implant (see Messerli, paragraph [0061]).  Additionally, Rhoda suggests using radiopaque markers in both anterior and posterior walls of a spinal implant (see paragraph [0096]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the spinal implant of Grooms in view of Puno and Messerli to include a second radiopaque marker similar to the first radiopaque marker in the posterior wall in order to provide additional help in positioning and monitoring the implant and because such a modification merely involves a duplication of parts, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno, and further in U.S. Patent Application Publication No. 2008/0071372 (Butler).
Regarding claim 10, Grooms fails to disclose wherein the fusion aperture comprises an hourglass shape.  However, Butler discloses an implant (10) wherein a fusion aperture (28) of the implant has an hourglass shape. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to provide a fusion aperture having an hourglass shape in the implant of Grooms in view of Puno as suggested by Butler as Butler suggests such a shape is suitable for a fusion aperture in an intervertebral implant and because such a shape is one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a forming edge in the heating portion or clamp. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno, and further in view of U.S. Patent No. 5,192,327 (Brantigan).
Regarding claim 11, Grooms fails to disclose wherein the proximal wall comprises a threaded tool engagement aperture configured to receive a corresponding portion of an insertion tool for delivering the implant to a target position in the interbody space.  However, Brantigan discloses an implant (20) wherein a proximal wall (21a) of the implant comprises a threaded tool engagement aperture (23) configured to receive a corresponding portion of an insertion tool for delivery the implant to a target position in the interbody space.  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to make the implant of Grooms in view of Puno include a threaded tool engagement aperture as suggested by Brantigan to facilitate insertion of the implant to a desired surgical location via an insertion tool.  
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno and Brantigan, and further in view of U.S. Patent No. 2007/0282441 (Stream).
Regarding claim 12, Grooms in view of Puno and Brantigan fails to suggest wherein the proximal wall further comprises a pair of lateral grooves configured to receive another corresponding portion of the insertion tool, the pair of lateral grooves extending horizontally in opposing directions from the threaded tool engagement aperture. However, Stream discloses an intervertebral implant (10) wherein a proximal wall of the implant comprises a pair of lateral grooves (grooves of socket 100 on either side of threaded bore 112, see Fig. 1) configured to receive another corresponding portion of the insertion tool (120), the pair of lateral grooves extending horizontally in opposing directions from the threaded tool engagement aperture (see Fig. 1). It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Grooms in view of Puno and Brantigan to include the grooves suggested by Stream in order to accommodate extra gripping features of an insertion tool to facilitate a more secure connection between the implant and insertion tool.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno, and further in view of U.S. Patent Application No. 2005/0197702 (Coppes).
Regarding claim 13, Grooms fails to disclose further comprising a spike element comprising at least a portion disposed within the proximal wall or the distal wall, the spike element comprising a portion protruding from the implant upper surface and configured to be in contact with the first vertebra while the implant is positioned in the interbody space.  However, Coppes discloses an intervertebral implant (10) that comprises spike elements (18) having a portion disposed in walls of the implant (see Figs. 1, 3A, and 3B), the spike element having a portion protruding from a upper surface of a respective wall and configured to be in contact with the first vertebra while the implant is positioned in the interbody space (see Fig. 1). It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Grooms in view of Puno to include a spike element as suggested by Coppes in order to provide enhanced mechanical interlocking of the implant with adjacent vertebrae (see paragraph [0068]).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno and Coppes, and further in view of U.S. Patent Application Publication No. 2006/0241760 (Randall).
Regarding claim 14, Grooms in view of Puno and Coppes fails to suggest wherein the spike element comprises a radiopaque material. However, Randall discloses an implant (10) with having a spike element (50) comprising radiopaque material (see paragraph [0040]). It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Grooms in view of Puno and Coppes to make the spike element comprise a radiopaque material as suggested by Randall in order to improve visualization of the implant during and after insertion (see paragraph [0039]).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno and Rhoda.
Regarding claim 16, Grooms fails to disclose wherein the teeth or spikes are not disposed on at least a portion of the upper surface of the distal wall and the upper surface of the proximal wall.  However, Rhoda discloses an implant (10) wherein potions (24) of the upper and lower surfaces of distal and proximal walls of the implant are smooth and free of teeth or spikes (20). It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Grooms in view of Puno to include smooth portions as suggested by Rhoda in order to facilitate implantation of the implant (see Rhoda, paragraphs [0087] and [0095]).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno, and further in view of U.S. Patent Application Publication No. 2005/0113916 (Branch).
Regarding claim 17, Grooms fails to disclose wherein a portion of the upper surface and a portion of the lower surface of the distal wall are angled relative to one another to provide a tapered distal portion. However, Branch discloses an implant (22) wherein portions of the upper and lower surfaces of a distal wall (22b) are angled to one another to provide a tapered distal portion (see paragraph [0033]). It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Grooms in view of Puno to provide a tapered distal portion as suggested by Branch in order to facilitate insertion of the implant between adjacent vertebrae (see paragraph [0033]).
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno, and further in view of U.S. Patent Application Publication No. 2008/0051890 (Waugh).
Regarding claim 21, Grooms fails to disclose wherein the posterior wall has a height that is greater than the anterior wall.  However, Waugh discloses that a spinal implant can be tapered in the anterior-posterior direction, and that either the posterior wall or anterior wall of the implant may be greater in height (see paragraph [0036]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Grooms in view of Puno to be tapered such that the posterior wall has a greater height than the anterior wall as suggested by Waugh in order to facilitate insertion of the implant (see Waugh, paragraph [0036]).  
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno and U.S. Patent Application Publication No. 2006/0136061 (Navarro).
Regarding claim 23, Grooms discloses a spinal fusion implant (100) configured to be positioned in an interbody space between a first vertebra and a second vertebra, comprising:  a proximal wall (106); a distal wall (107); an anterior wall (see marked-up Fig. 1A above); and a posterior wall (105); a plurality of upper ridges (120/121) on an upper surface of the anterior wall and an upper surface of the posterior wall (see Figs. 1A, 1C, and 1D); and a plurality of lower ridges (120/121) on a lower surface of the anterior wall and a lower surface of the posterior wall (see Figs. 1A, 1C, and 1D), an implant upper surface (110) comprising upper surfaces of the proximal, distal, anterior, and posterior walls; and an implant lower surface (111) comprising lower surfaces of the proximal, distal, anterior, and posterior walls; wherein the plurality of upper ridges and the plurality of lower ridges are configured to resist proximal movement when engaged in the interbody space (ridges 120/121 are configured to bite into adjacent vertebrae, thus resisting movement of the implant in any direction, see paragraph [0034]), wherein the anterior wall has a first length and is configured to face an anatomically anterior aspect of the interbody space while the implant is positioned in the interbody space (see Figs. 1A and 1C; anterior wall may face an anatomically anterior aspect of the interbody space); wherein the posterior wall has a second length and is configured to face an anatomically posterior aspect of the interbody space while the implant is positioned in the interbody space (see Figs. 1A and 1C; posterior wall 105 may face an anatomically anterior aspect of the interbody space); wherein the anterior wall meets the distal wall at a first corner having a first corner radius (see above) of curvature (R3; see Table 1 and Figs. 1A and 12A) and meets the proximal wall at a second corner (see above) having a second corner radius of curvature (R3; see Table 1 and Figs. 1A and 12A); wherein the posterior wall meets the distal wall at a third corner (see below) having a third corner radius of curvature (R2; see Table 1 and Figs. 1A and 12A) and meets the proximal wall at a fourth corner (see above) having a fourth corner radius of curvature (R2; see Table 1 and Figs. 1A and 12A); and wherein the first corner radius of curvature and the second corner radius of curvature are greater than the third corner radius of curvature and the fourth corner radius of curvature (R3 > R2; see Table 1 and Figs. 1A and 12A) such that the second length is greater than the first length (see above; length of wall 105 > length of wall of anterior-most portion of 108). 
Grooms fails to disclose each ridge running in a direction perpendicular to the anterior and posterior walls.  However, Puno discloses an intervertebral spacer (10) including an anterior wall (14) and a posterior wall (13), wherein upper and lower surfaces of the anterior and posterior walls include ridges (set of teeth 40 along column C or L, see Fig. 2 and paragraph [0029]) running in a direction perpendicular to the anterior and posterior walls (see Fig. 2 and paragraph [0029]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the ridges of Grooms to be perpendicular to the anterior and posterior walls as suggested by Puno in order to organize the ridges in a pattern optimized to facilitate limiting movement of the spacer once it has been inserted into an intervertebral disc space (see Puno, Abstract and paragraphs [0005], and [0029]).  Additionally, the ridges/teeth of Grooms and Puno bite into adjacent vertebrae to resist any movement, including proximal movement, of the implant once it has been inserted into the intervertebral disc space (see Grooms paragraph [0034] and Puno, Abstract).  Additionally, Puno suggests the teeth 30 may be oriented depending on the insertion approach to provide greater resistance to movement in a particular direction (see paragraph [0026]), and it would be obvious to orient the ridges of Grooms in a proximal direction if the surgeon desires to insert the implant using a proximal approach (i.e., the proximal wall faces the user as the implant is inserted into the intervertebral disc space). 
Grooms fails to disclose a spike element including a portion disposed within the proximal wall, a first end protruding from the implant upper surface, and a second end protruding from the implant lower surface.  However, Navarro discloses an artificial disc prosthesis (10) comprising a posterior portion (24) and a spike element (27/80/37, see Figs. 3a and 9) including a portion (80) disposed in the proximal portion, a first end (27) protruding from the implant upper surface, and a second end (37) protruding from the implant lower surface.  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the implant of Grooms in view of Puno to include a spike element in the proximal wall as suggested by Navarro in order to further aid in attachment of the implant to adjacent vertebrae (see paragraph [0025]).
Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10 of the Remarks that Puno fails to teach or suggest each ridge running continuously across a width on the upper and lower surfaces of the anterior and posterior walls.  However, the examiner does not rely on Puno for suggesting this feature, but instead relies on Grooms for disclosing the ridges running continuously across a width of the upper and lower surfaces of the anterior and posterior walls.  
Applicant further argues Puno would be inoperable if modified such that each ridge ran continuous across a width of the upper and lower surfaces of the anterior and posterior walls.  However, the rejection is not based on modifying the implant of Puno to remove the pathways 34 between teeth 30.  Rather, the examiner’s modification is based on modifying the implant of Grooms such that the continuously running ridges 120/121 of Grooms be perpendicular to the anterior and posterior walls as suggested by Puno.  
Applicant’s arguments with respect to claim 22 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773